Exhibit 10.20

 

[a1.jpg] 

 

December 30, 2016

 

 

Mr. Tom Vadaketh

2124 E 23 Street

Tulsa, OK 74114

 

Dear Tom,

 

The Cambrex management team enjoyed meeting with you throughout the interview
process and I am delighted to extend an offer of employment to you to join
Cambrex as Executive Vice President & Chief Financial Officer. You will report
to me and receive an annual base salary of $400,000 per year.

 

You will also receive a one-time sign-on bonus of $50,000 payable on the one
month anniversary of your start date. In the event of voluntary termination or
involuntary termination for Cause within a 12 month period of your start date,
the Company will seek repayment of the entire sign-on bonus amount.

 

Additionally, you will participate in the Company’s Executive Incentive Plan
("EIP"), the elements of which are determined by the Board of Directors
annually. As such, you will be eligible for a bonus award of 60% of your base
salary for achievement at target performance, with up to 40% for achievement at
minimum performance and up to 200% for achievement of maximum performance.
Please note that performance below minimum targets results in no bonus award.
Bonus awards are subject to the approval of the Compensation Committee and are
paid entirely in cash and distributed shortly after the finalization of the
prior year’s financial results. The structure of the Executive Incentive Plan
("EIP"), including the metrics, percentage of base salary, and form of the award
among other factors, is reviewed and approved by the Compensation Committee at
the beginning of each year and is subject to change from year to year. Cambrex
employees must be actively employed on the date the bonus awards are paid in
order to receive the bonus award.

 

Upon commencement of your employment, we expect that you will enter into an
Employment Agreement (the “Agreement”) with Cambrex Corporation, which will be
provided to you separately and which shall become effective only in the event of
a Change in Control as defined in the Agreement. Should your employment with
Cambrex be involuntarily terminated for reasons other than for Cause (see the
definition of “Cause” in the Agreement) without the Agreement becoming
effective, you will be entitled, upon execution of an appropriate separation
agreement, to receive a severance payment equal to your regular base salary for
up to 12 months from your date of separation or until you find equivalent
employment, if earlier.

 

The Cambrex Board of Directors has approved a new hire stock option grant
equivalent to $800,000. The actual number of stock options will be determined by
the Black Scholes value using the average of the high and low prices of Cambrex
stock on your first day of employment as the exercise price. The stock options
vest and are exercisable 25% per year over 4 years. Incentive based compensation
will be subject to the Company’s claw back policy as required by the Dodd-Frank
Act. This new hire stock option grant does not establish an annual entitlement
for stock options. Each year, the Cambrex Board of Directors determines the
breadth and depth of participation in the stock option program.

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Tom Vadaketh

December 30, 2016

Page 2

 

With regard to relocation, the Company will reimburse you for your reasonable
(i) closing costs associated with the sale of your home in Tulsa, including the
real estate commission, title search, etc., and (ii) costs in connection with
one instance of moving household goods. The reimbursement amount will be
grossed-up for tax purposes.

 

Conditions of relocation reimbursement: you must remain employed with the
Company in a full-time capacity for a minimum of 24 consecutive months after
relocation. In the event of voluntary termination or involuntary termination for
Cause, relocation expenses reimbursed to employee by the Company under this
policy must be repaid to the Company immediately upon status change according to
the following schedule:

 

Length of Service From

 

Effective Date of Employment 

Reimbursement% Due Cambrex for All Relocation 

Within 12 months

100%

Within 18 months

75%

Within 24 months

50%

 

You will be eligible to participate in our Basic Life Insurance, Supplemental
Life Insurance, Accidental Death and Dismemberment, Comprehensive Health,
Flexible Spending, and Long Term Disability plans, commencing on the first day
of active employment. Additionally, you will be eligible to participate in the
Cambrex Savings Plan/401(k) commencing on the first of the month following 30
days of active service. Cambrex will match the first 6% of your contributions
(100% on the first 3% and 50% on the next 3%) that you contribute to the Savings
Plan. The Company match vests 20% on each anniversary of hire date and is fully
vested after five years.

 

You will be eligible for four (4) weeks of vacation. In addition, Cambrex
employees enjoy 12 holidays per year.

 

Commencement of work with Cambrex Corporation is contingent upon proof of
eligibility of U.S. employment, a background check, completion of a
pre-employment physical examination relating to the essential functions of the
job and a drug screen, and the execution of a Confidentiality Agreement.
Further, this offer and any commencement of employment is conditioned upon
Cambrex’s satisfaction, in its sole discretion, that there are no restrictive
covenants or legal actions which may preclude your ability to join or continue
to work at Cambrex.

 

I look forward to you joining Cambrex. Please feel free to call me should you
have any questions or if we can assist you in any way.

 

Sincerely,

[ex10-20img001.jpg]

 

Steven M. Klosk

President and Chief Executive Officer

 

 

 
 

--------------------------------------------------------------------------------

 

 

Mr. Tom Vadaketh

December 30, 2016

Page 3

 

Please indicate your acceptance of this arrangement by signing below and
returning one copy of this letter to us. If you want to scan and return
electronically (please also return one original copy), please email it to me at
steve.klosk@cambrex.com with a copy to samantha.hanley@cambrex.com.

 

 

/s/ Tom Vadaketh 

 

1/20/2017 

Tom Vadaketh 

 

Expected Start Date

 